 WESTMINSTER COMMUNITY -HOSPITAL, INC.Westminster Community Hospital,Inc. andHospitaland Service Employees Union,Local 399, ServiceEmployees InternationalUnion, AFL CIOWestminster-'Community Hospital,Inc.,Employer-PetitionerandDavid Sabrowski,Petitioner andService&,HospitalEmployeesUnion,Local#399, Service Employees International Union,AFL-CIO. Cases 21-CA-13121, 21-RM-1653,and 21=RD=1196October. 29, 1975DECISION- AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn June 4, 1975, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, the General Counsel,theRespondent, and the` Charging Party filedexceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm` the rulings, find-ings,land conclusions of the Administrative LawJudge to the extent consistent herewith.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act when(1)Warner, in his talks to the employees on August21, disparaged the Union by depicting it as a barrierto increased benefits and by implying that Respon-dent would have granted additional benefits but forthe Union, and that benefits would be increased inthe future if the employees voted against the Union;and (2) Long, at the August 21 meetings, unlawfullyattempted to induce the employees to abandon theUnion, as evidenced by his threat to limit any wageincreasesnegotiated if the employees voted in favorof continued representation by the Union.We. find additional bases for these conclusions oftheAdministrative Law Judge in other statementsmade by Warner and Long on August 21, uponwhich the Administrative Law Judge chose not torely. Thus:We find in Warner's comparison of Respondent'swage rates with the higher rates at other hospitals,which had no union representation and which were'The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidence221 NLRB No. 26185owned and operated by the same parent organizationwhich owns and operates Respondent, an impliedpromise to increase employee benefits if the employ-ees rejected the Union. Considered in the context ofWarner's other remarks, this unfavorable compari-son of wage rates was obviously designed to highlightthe potential of employee benefits without, unionrepresentation.In addition to threatening ,to limit any wageincreases negotiated, if the employees voted in favorof the Union, Long threatened to negotiate a "lousy"contract. In not relying upon this latter statement,the Administrative Law Judge placesgreat emphasison the fact that Long was somehow provoked tomake the threat, and that he later apologized for thisstatement and added that Respondent would' negoti-ate in good faith if the Union were reelected.Itmight be expected that Long, an attorneyexperienced in labor relations, would attempt todiminish the impact of his statement when herealized his improvidence. But, considering Warner'sdisparagement of the Union at the August 21meetingsand Long's repeated -threats at the samemeetings to limit any wage increases negotiated if theemployees voted for the Union, which, preceded histhreat of a "lousy" contract, we do not believe thatLong's apology, which may not have come ' until theSeptembermeetings as the Administrative LawJudge found, could serve to undo the effects' of thethreats made.Unlike the Administrative Law Judge, we find thatRespondent's grant of a wage `increaseafter theelection and while objections were pending iconsti-tutes an additional violation of Section 8(a)(1). Wefind that thewage increasewas both a reward to theemployees for having rejected the Union and afulfillment of earlier unlawful promises made byRespondent to increase benefits if the employeesvoted against the Union. Respondent claimed thatthe increase was justified in order to keep its wagescompetitive with those of other area hospitals.Early, inNovember,Warner, was informed byPersonnelDirectorBuffinton that problems hadarisen in recruiting personnel because of Respon-dent's low wages. Additionally, Warner was told thatmany of the employees who had left Respondent'semploy ' since the 'beginning of the year 'did 'sobecause of the low wages. At about this same time,Warner received a'' statement from the hospitalcouncil, 'ofwhichRespondentwas a member,recommending that wages be increased" effectiveNovember 15. This prompted Warner, to requestconvinces us that the resolutions are incorrect.Standard Dry Wall Praducts,Inc.,91NLRB 544 (1950),enfd 188- F 2d 362 (C.A. 3, 1951). We havecarefully examined the recordand find nobasis for reversinghis findings. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDBuffinton to prepare a survey of wages being paid byother - area hospitals. The survey disclosed thatRespondent's wages were indeed lower than those ofthe other hospitals.Warner decided upon an in-crease.In fmding the wage increase to be unlawful, wemust consider the entire set of circumstancessurrounding the grant of the increase. Respondenthad knowledge since the beginning of the year thatthe hospital was losing employees because of lowwages: As Buffinton testified, in an effort to rectifyrecruiting' difficulties, the personnel office had. beenopen evenings and weekends since at least August 1.However, there is nothing in the record whichreveals that personnel problems had so deterioratedin November- that a wage increase became impera-tive,or that anything, else had then occurred torequire that an increase be granted during thependency of the representation proceeding.'Thus, we are not persuaded that personnel prob-lems and the hospital council's recommendationmotivated Respondent to grant wage increases at thecritical time when objections were pending and thepossibility of a rerun election existed. The reason forit lieselsewhere. Considering all the circumstances,including Respondent's earlier promise of increasedbenefits if the employees voted against the Union, we"believe that the wage increase was intended toreward the employees for having rejected the Unionand as an inducement to them to reject the Unionagainin the event of a new election. As such, itviolated Section 8(a)(1) of the Act.We also conclude that a bargaining order shouldissuein this case.We agree with the AdministrativeLaw Judger that Respondent, by its preelectionconduct, rendered the results of the election unrelia-ble.However, we have also found that Respondentfurther violated the Act by its grant of the postelec-tionwage increase, and we believe that this unlawfulaction, especially when considered in the context ofRespondent's unlawful threats and promises beforethe election, has left a lingering effect upon theemployees which impairs their ability to express afree choice in another election. In view thereof, andin the absence of any evidence probative of theUnion's loss of its representative status, as estab-lished by its 1973 certification by the Board,2 webelieve that a bargaining order is the only effectiveremedy for Respondent's unlawful conduct.2The election which is,set aside, because of, Respondent's unproperconduct cannot, of course, be considered as such evidence.3 In the eventthat this Order is enforced by a Judgment of a UnitedStates Courtof Appeals, the wordsin thenotice reading "Posted by OrderORDERPursuant to Section 10(c) of the -National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders- that. the Respondent;Westminster Community Hospital, Inc., , Westmin-ster,California, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Disparaging theUnion as the barrier, toincreased benefits during the period of its representa-tion of employees; implying that Respondent wouldhave granted additional benefits to employees but fortheir representative;' implying that future benefitswould be forthcoming if the employees voted againsttheUnion; and threatening to limit any wageincrease negotiated should the employees vote infavor of continued representation by the Union in aneffort to induce 'employees to abandon their supportof and activities on behalf of the Union.(b)Granting wage increases to its 'employees inorder to induce them to reject the Union as theircollective-bargaining representative.(c) In any like' or related manner interfering with,restraining, or coercing employees'in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, recognize and bargain collective-lywith ' Hospital and Service Employees Union,Local 399, Service Employees International Union,AFL-CIO, as the exclusive bargaining representativeof the employees in the following appropriate unit,and upon request embody in a signed agreement anyunderstanding reached:All employees of Respondent located at 200Hospital Circle,Westminster, California, exclud-'ing all professional employees, registered nurses,executive housekeeper, personnel manager, con-troller,chief inhalation therapist, chief X-raytechnologist, food service manager, assistant foodservicemanager, chief maintenance engineer,business office manager, office manager, medicalrecords librarian, finance manager, data process-ing coordinator, confidential secretaries, payrollclerk,guards,watchmen, and supervisors asdefined in the Act.(b)Post at itsWestminster, California, hospital :copies of the attachednoticemarked "Appendix." 3Copies of said notice, on forms provided by theRegional Director for Region 21, after being dulyof the National Labor RelationsBoard" shallread"Posted Pursuant to aJudgment of the United States^Court of Appeals Enforcing an Order of theNational LaborRelations Board." WESTMINSTER COMMUNITY HOSPITAL, INC.signed by Respondent's authorized, representative,shall be posted by Respondent immediately uponreceipt thereof, and - be ^ maintained by it for 60-consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent, to, insure that `said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, inwriting-,within- 20 -days from- the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the election held onOctober 18, 1974, among Respondent's employees beset aside, and that the petition in Cases 21-,RM-1653and 21-RD-1196, be, and they hereby are, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL,LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell you that Hospital and ServiceEmployees Union,Local 399,Service EmployeesInternationalUnion,AFL-CIO,has been abarrier to increased benefits while it has beenyour representative and we will not, imply that wewould have granted you additional benefits butfor that labor organization.WE WILL NOT imply that future benefits will- beforthcomingif you =vote against representation bya labor organization.-WE WILL NOT threaten to limit wage increaseswhich we negotiate with any labor organizationbecause you selected it to be your representative.WE WILL NOT grant to our employees wageincreases in orderto induce them to reject theabove-named Union,or any other labor organiza-tion whom they select,as their collective-bargain-ing representative.WE WILL NOT in any like or related mannerinterferewith any of your rights which areguaranteed by the National Labor Relations Act.WE WILL,upon request,recognize and bargaincollectively with the above-named Union as theexclusive bargaining representative of the em-ployees in the following appropriate unit, andupon request embody in, a signed agreement anyunderstanding reached:All employees of Respondent located at 200HospitalCircle,Westminster,California,excluding all professional employees,regis-187tered nurses, executive housekeeper, person-nelmanager, controller, chief inhalationtherapist,chiefX-ray technologist, foodservice manager, assistant food-service man-ager,officemanager, chief maintenanceengineer, business office manager, medicalrecords librarian, financemanager; dataprocessing coordinator, , confidential secre-taries, payroll clerk, guards, watchmen, andsupervisors as defined in the Act.WESTMINSTERCOMMUNITY HOSPITAL,INC,DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge:These cases were heard by me at Los Angeles, California,on March 25 and 26,.1975. The complaintandnotice ofhearing in Case 21-CA-13121 was issued on February- 6,,'1975,by the Regional Director for Region 21 of theNational Labor Relations Board, on the basis of an unfairlabor- practice charge filed on October 31, 1974,1 with afirst amended charge filed on January 16, 1975, and allegesviolationsof Section 8(a)(1) of the National Labor-RelationsAct, as amended, 29 U.S.C. Sec. 151,et seq.,herein called the Act. The said Regional Director has alsoconsolidated for hearing with these unfair labor practicesthe issues presented by the Union's objections to conductaffecting the results of the election, filed in Case 21-RD-1196, by means of a report on challenged ballots andobjections and order consolidating cases and notice ofhearing issued on February-24, 1975, in Cases 21-RM-1653 and 21-RD-1196.Allpartieshave -been afforded full opportunity toappear, to -introduce evidence, to examine and cross-examine witnesses, and to file briefs. Based upon the entirerecord, upon the briefs submitted on behalf of the parties,and upon my observation of the demeanor of the witnesses,Imake -the following findings of fact and conclusions oflaw.I.JURISDICTION `Westminster Community Hospital, Inc., herein calledRespondent, admits that it is a,corporation engaged in theoperation of a proprietary acute care general hospital at itsfacility located at 200HospitalCircle,Westminster,California, and that during the preceding 12-month period,in" the normal course and conduct of its operations, itderived gross revenue in excess of $250;000 and purchasedproducts valuedin excessof $10,000 received eitherdirectlyfrom suppliers located outside the State ofCalifornia or, from suppliers located within the State ofCaliforniawho, in turn, received them from supplierslocated outside the State of California.,1Unless otherwise stated, alldates occurred in 1974. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDTherefore,I find that Respondent has been at all timesmaterial herein an employer within the meaning of Section2(2) of the,Act, engaged in commerce within the meaningof Section 2(6) and(7) of the Act.,II.THE,LABOR ORGANIZATION INVOLVEDHospital, and Service Employees Union, Local 399,Service Employees International Union, AFL-CIO, hereincalled the Union, j s a labor organization within themeaning of Section 2(5) of the Act.III.ISSUESA. 'Whether, in or about June through October,Respondent, through Administrator Joel B. Warner andConsultant Fred Long, threatened employees with thefutility of selecting the Union.as their representative for thepurposes of collective bargaining and promised employeesincreased economic or other benefits in ' order to inducethem to abandon their support of, and activities on behalfof, the Union?B.Whether, in or about November, " Respondentgranted all employees a wage increase in order to' inducethem to abandon their support of, and activities on behalfof, the Union?C.,'Whether the unfair, labor practices committed byRespondent have been so serious and substantial incharacter and effect as to warrant entry of 'a remedial orderdirecting and requiring Respondent to continue recogmz-ing and bargaining with the Union as the representative-ofthe employees?IV. SEQUENCE OF EVENTSA.BackgroundOn May 7, 1973, the Union was certified by the Board asthe collective-bargaining representative of the.employees ina bargaining unit of: All employees of Respondent, locatedat 200 Hospital Circle, Westminster, California, excludingallprofessional employees, registered nurses, executivehousekeeper, personnel manager, controller, chief inhala-tion therapist, chief X-ray technologist, food servicemanager, assistant food service manager, chief mainte-nance engineer, business office manager, office manager,medical records librarian, finance manager, data process-ing coordinator, confidential secretaries, payroll clerk,guards, watchmen and supervisors as defined in the Act.On September 16, 1973, Respondent and the Unionentered into _ a collective-bargaining agreement coveringthese employees for a stated term expiring September 17,with provision for annual renewal absent written notice ofa desire to amend or terminate the agreement.On June 21, the petition in Case 21-RD-1196 was filedand 3 days later, on June 24, the petition, in Case; 21-RM-1653 was filed by Respondent. Ultimately, an election wasconducted on October 18, with 78 ballots cast for theUnion and with 81 cast against representation, by the2 It is admittedthat,at all times,materialherein,Warner was asupervisor within the meaningof Sec. 2(11) of the Act and an agent ofRespondent withinthe meaning of Sec. 2(2) and (13) of the Act.3However, as describedinfra,Warner did not have the opportunity toUnion. In the interim, Respondent conducted a series ofmeetings with its employees as part of its preelectioncampaign and, -notwithstanding the breadth of the periodin the ,complaint over, which unfair labor, practices wereassertedly committed, the evidence, to support the, GeneralCounsel's allegations with regard to Warner and tong allpertains to a series of"meetings held on August 21. These'meetings were announced by bulletin posted August 20, onwhich were set forth the times of the meetings for thefollowing day: 9 and 10 a.m. and 1, 3, 8, and l0 p.m.Respondent was represented at these meetings by Admin-istrator JoelWarner,2 Personnel Director Nancy Buffin-ton, and Consultant Fred Long.B.Substance of the August 21 MeetingsIt is undisputed that the August 21 meetings were openedbyWarner,who delivered' a `speech and who thenintroduced Long, after which he invited questions by theemployees.Concerning first thematter ofWarner'scomments,it is undisputed that he told the employees ateach of themeetingson August 213 that the Union hadmisrepresented Respondent's reaction to,one employee'srequest that she be transferred back toher former position;that the employees were losing $72 a year each in dues;that theUnion's $25 initiation fee had discouragedapplicants, which had led to staff shortages; that when thecontracts, between the Union and both Studebaker Hospi-tal and Respondent had been negotiated the Union hadsought largeincreasesbut had been forced to settle for 5.5percent increases in both instances; that the rates of payforRespondent's employees were lower than the rates atHuntington Intercommunity Hospital and West AnaheimHospitals,4 a fact which Warner illustrated, using chartslisting the pay rates for various job classifications at thethree hospitals; that 26 employees were terminated and 50employees disciplined during the 1-year period endingAugust 1, with the Union filing but two grievancesconcerning the former and one regarding the latter andwith none of those grievances being successful; 'that theUnion had filed more grievances'following the filing of thedecertification petition than in the 10 preceding months;that none" of the unfair labor practice charges filed by theUnion, including the two filed after July 1, were held to bemeritorious; that the Unionihad filed the last two chargesin an effort to delay a representation. election during whichtime it had spread-false rumors, three of which were thateveryone would be fired, higher paid employees would belaid off, and the work of nurses aides would be assigned tocandy stripers if, the Union were voted out - all of whichwere denied, and refuted by Warner,, who pointed out indoing so that more employees had been discharged duringthe period of the Union's representation than before,discharges had continued at Studebaker Hospital evenafter those employees had selected the Union to representthem, employees at Respondent were rated on the basis ofmerit regardless of their union sympathies,costsinvolvingnew employees were too great to afford such summarycompletehis preparedremarks atthe 10 p.m. meeting.4 Thesetwo hospitals,as well as Respondent, are ownedby AmericanMedicorps, but no union represents the employees at Huntington and West,Anaheim. WESTMINSTER COMMUNITY HOSPITAL, INC.189action,and such conduct was not pursued at Huntingtonor West Anaheim nor at Respondent before the advent oftheUnion; that to "save its own skin," the Union wasusing scaretactics and had hired Business Agent TomRamsey to "con" and "scare" the employees, but thatRamsey would never be seen again following the election;and, following a computation of the total dues collected bythe Union from Respondent's employees, that the Umonhad only showed an interest following the filing of thedecertification petition, that Respondent had heard rumorsof employee-fears of fines and intimidation should they askquestionsor speak out against the Umon, and thatRespondentwould support any employee who wasthreatened "to the Supreme Court if that is necessary."A review of the speech, as admittedly delivered byWarner, discloses that, in addition, a significant portionwas devoted to the subject of the effect which the Union'srepresentation assertedly had upon Respondent's ability toimprove the terms and conditions of employment of theemployees.Thus, in his introductory remarks,Warnerstated that one of the disadvantages of unions is that "oncethey are in a hospital," Respondent could not talk to itsemployees about problems "even remotely related toworking conditions" and that, if it did speak directly to itsemployees about such matters, the Union "could andwould" file unfair labor practice charges which "could besustained" by the Board. Warner then told the employeesthat this was a handicap, as shown by the fact that theemployees "hear only what the union tells you" and thatRespondent's experience has been that the Union does nottell the employees the truth. After asserting that the Umonhad not helped the employees, but instead had "hurt all ofyou a great deal," Warner stated, among other things, thatthe Union had disadvantaged the employees by restrictingthem to an "iron clad" contract similar to the one recentlynegotiatedwith the Union at Studebaker Hospital, whoseemployees were now "locked into" the wage rates set forthin that contract "until April of 1975," with none of thoseemployees receiving a merit increase "just as bargainingunit employees at Westminster don't get merit increases."Warner then listed, as another "disadvantage of an ironclad union contract," the restrictions which it imposesupon Respondent's ability to make "exceptions to thecontract provisions, even though exceptions might makesense,"as exemplified by Respondent's inability to grantleaves of absence longer in duration than provided in thecontract, "[e]ven though we feel we'd like to grant it," lestRespondent create a "precedent" requiring it to extend asimilar exceptionfor all employees, without regard to themerit of these other situations. As a result, stated Warner,Respondent must defer consideration of such matters untila new contract is negotiated when "we may trade off forother things we may be interested in."As pointed out above, a number of meetings wereconducted by Respondent on August 21. Four witnesseswerepresented by the General Counsel to testify concern-ing the substance of these meetings: Beverly Thomas whohad attended the 1 p.m. meeting,Joy Savoie who hadattended the 8 p.m. meeting,and Barbara Wilson andDonald Cox who had attended the 10 p.m. meeting.Respondent called eight employees as witnesses, each ofwhom testified that she or he had attended a meeting onAugust 21, but only two of whom identified which of themeetings it had been.Itwas evident that the recollections of the witnessescalled on behalf of the General Counsel were somewhatless than perfect and that they were somewhat less thanclear as to the precise remarks made by Warner during thecourse of these meetings. Thus, Thomas, a steward andstaunch supporter of the Umon, testified at great lengthand gave a seemingly complete account of Warner'scomments during her direct examination. Among othercomments which she attributed toWarner was thestatement that, if the employees had any problems, theycould take them to himself, to Mrs. Stark,5 or to Mrs.Buffinton, because the employees did not need a union andtheir problems could be handled there at the hospital. Oncross-examination, however, Thomas acknowledged thatWarner had made a number of additionalstatementsduring the 1 p.m. meeting which she had omitted from heraccount on direct examination - for example, thatemployees had been terminated for cause even after theUmon had become their representative; that 26 employeeshad been discharged during the I-year period endingAugust 1 without the Union doing anything on theirbehalf; that after filing but seven grievances prior to July 1,the Union had then filed more grievances after the filing ofthe decertification petition than previously; that the Unionhad filed three unfair labor practice charges withoutprevailing on any of them; that the Umon had justnegotiated a contract with Studebaker Hospital providingfor only a 5.5 percent increase; that the Union had beenusing "scare tactics" to "save its own skin"; and, thatBusinessAgent Tom Ramsey had been hired to "con andscare" employees, but that following'the election he wouldnever be seen again and would disappear as had six orseven other business agents before him.'Savoie, a respiratory therapist and shop steward who hadattended the 8 p.m. meeting, gave a most superficialaccount of Warner's remarks, omitting many matterscovered during the course of his speech, including theasserted effect of initiation fees on staffing, the commentsregarding theUnion's newly negotiated contract atStudebaker Hospital, and the rumors which the Union hadbeen assertedly spreading during the delay occasioned bythe unfair labor practice charges which it had filed. Inaddition, she made no mention of having asked Warnerabout the failure to list the respiratory therapist classifica-tion d'n the comparative wage chart, even though it isundenied that she had done so when Warner wasdiscussing the charts.Wilson,who testified that she had converted to theUnion's cause after being initially promanagement, waseven more sketchy than had been Savoie in describingWarner's remarks at the 10 p.m. meeting; testifying onlythatWarner had read from what appeared to be a preparedstatement, "tried to show how ineffective the union hadbeen in the year in which it had been in effect at ourS Stark,who is Warner's assistant,was placed by Thomas as being inof the August 21 meetings,because she was on vacation at the time.attendance at this meeting,although it appears clear that she was not at any 190DECISIONSOF NATIONALLABOR RELATIONS BOARDhospital," stated that there had been a number ofterminationsof employees for whom the Union had failedto provide support, and pointed out that there had been anumberof disciplinary actions taken against employeeswith no real action being taken in response by the Union.The second employee-witness called by counsel for theGeneral Counsel to testify concerning the 10 p m. meetingwas Emergency Room Assistant Donald Cox. LikeThomas, Cox placed the vacationing Stark as being mattendanceat the meeting which he had attended. Beyondthis, he was unable to recall that West Anaheim Hospitalhad been one of the two hospitals with which Warner hadcompared Respondent's wage rates and, although on directexaminationhe testified at some length concerningWarner's remarks, on cross-examination he admittedomittingWarner's statementthat employees each paidmonthly dues of $6, that only a 5.5-percent increase hadresulted from the 1973 negotiations although Respondent'semployees had been led to believe beforehand that theywould receive more, that new employees had to pay theUnion a $25initiationfee "just to come to work at thehospital," that a series of rumors had been spread by theUnion concerning the adverse effects which would follow avote againstrepresentation, that Respondent had learnedthat the employees were afraid to ask questions or tooppose the Union, and that Respondent would supportany employee threatened by the Union to the SupremeCourt if need be. Further, Cox was unable to recall ifWarner's computation of total dues had been for amonthly or for a yearly period and, while acknowledgingthatWarner had mentioned Studebaker Hospital, was notable, in reality, to testify with any degree of precisionconcerningwhat had been said about Studebaker byWarner.It isnot disputed that, once Warner completed hisremarks,Long became an active participant in thesemeetings.Although he denied saying so, all of theemployees called by counsel for the General Counseltestifiedin essencethat Long had said that, if the Unionwere retained as the employees' representative, there wouldbe a limit onthe amount of wage increases whichRespondent would agree to grant. Thus, Thomas, althoughsomewhat unsure of the exact sequence of the commentssurrounding the remark, testified that, at the l p.m.meeting,Long had told the assembled employees that theywould receiveonly a 5.5-percent wage increase "if andwhen" the Union was voted back in because that was allthat the employees at Studebaker had received as a resultof the negotiations with the Union which Long hadconcluded earlier that year, and because that had been allthat the employees had receivedas a resultof the prioryear's negotiations,adding that the Union was not strongenough toobtain a largerincrease.At the 8 p.m. meeting,testified Savoie, Long had made the statement that he haddust completed negotiations on behalf of Studebaker for anagreement in which the Union obtained only a 5.5-percentincrease and he intended to be certain that Respondent'semployees received only a 5.5-percent increase if theyvoted for continued representation by the Union. Savoiefurther testified that Long had then added that, without theUnion, the employees could possibly earn as much or morethan the employees at the nonunion hospitals.Of the two employees who testified on behalf of theGeneral Counsel regarding the 10 p.m. meeting,Wilsonstated that, when introduced by Warner, Long reviewedthe comparative wage charts "at length," referring toHuntington and another hospital, the name of whichWilson did not recall, and stated that the employees atthese hospitals had the benefit of not having to pay uniondues and of not being employed at a union hospital. Then,testifiedWilson, Long said that, with or without a contract,the employees would not receive any more money than theemployees at these hospitals were receiving. Like Wilson,Cox testified that, when introduced by Warner, Long hadreviewed the wage comparison chart in detail, emphasizingthe differential favoring the Huntington employees, who,pointed out Long, did not have to pay $6 a month in dues.On direct examination, Cox made no reference to Longsaying anything concerning a limitation on increasesshould the employees vote for continued representation bythe Union, but on cross-examination he was asked if Longhad not told the employees that he would bargain in goodfaith should the employees vote to retain the Union as theirrepresentative.Cox responded: "I don't recall that state-ment being made. The only thing I recall now is somethingwehre [sic] you stated that the union did get in, was votedback in, that you would not allow them to get any morethan a five and a half percent wage increase."Long denied making any statements, at any of themeetings, to the effect that, if the Union were voted backin,wage increases would be limited to 5.5 percent, or thattheUnion lacked the strength to obtain more than a 5.5-percent increase. In this regard he was corroborated by thesimilar denials of Warner and Buffinton. Sharon Lyonsand Beverly Sullivan, two employees called by Respondentand who had attended the I p.m. meeting, likewise deniedthat Long had made such statements and similar testimonywas elicited by the other six employees called as witnessesby Respondent, although, as pointed out above, Respon-dent did not see fit to elicit which of the meetings theseemployees had attended that day.6A somewhat unusual event occurred during the 10 p.m.meeting, when, in response to a comment by Cox, Longadmittedly replied that he could negotiate a lousy contractand shove it down the employees' throats and up theira-s." 7 Long's explanation of this matter begins, in reality,6Although Counsel for the General Counsel argues that thesewitnesses'answers were given in response to "leadingquestions by Respondent," thetest ofwhether or not a questionis leading depends upon whether it "suggeststo thewitness the answer that the examiningparty desires " CalEvid Code, sec 764.Here,all that Respondentdid was to suggest a subjectand inquire of the witnesses whether ornot a specificstatement had beenmade aboutthat subject True,this did requireonly a yes orno answer Butthat does not render the questionleadingMcCormicketa! on Evidence § 6at 9 (2dEd. 1972)In fact, Respondent was merely following the specificquestion format method of interrogation,as opposed to the free narrativeformat, and this is permissible.Id§6,Witkin,CaliforniaEvidence,sec1154, p 1071 See alsoMontgomery v United Slates,126 F 2d 151, 153 (C A.3, 1942),cert denied316 U S681 (1942)7Significantly,Cox made no mention of this interchange with Long, butinstead testified that, when he had asked when the raises at Huntington hadbecome effective,Long had retorted: "What do you want me to do, take WESTMINSTER COMMUNITY HOSPITAL, INC.early in the evening, when, he testified, upon returning tothe hospital for the evening meetings, he was told byMaintenance Chief Gene Sayer: "The word is out that theyare really going to let you have it this evening. They havegot people with prepared questions for you, so I thought Ihad better tip you off." Long testified that he had beenaware that the Union had held a meeting of its stewardsthat day and that Sayer had specifically identified JoyceEggleston as one of the individuals who was involved in theeffort to "let you have it." Long also testified that Sayerhad pointed out Eggleston at the time. However, Sayer wasnot called as a witness by Respondent to corroborateLong's account of this warning and the failure to so callhim went unexplained.During the 8 p.m. meeting, as pointed out above, Savoiehad inquired of Warner with respect to the omission of therespiratory therapist classification from the comparativewage chart. Long characterized Savoie's manner as "notfriendly-like either; pretty nasty-like." This characteriza-tion was not corroborated by either Warner or Buffinton,both of whom described the question posed by Savoieduring the meeting. Nor did either of these managementofficialscorroborate any portion of Long's testimonyconcerning the events following the culmination ofWarner's speech:And then after that point he got back into hisprepared text and he finished it off, and we opened upfor questions, and we really got nailed, particularly inthe area of staff shortages.That the hospital hadn't been training or recruitingpeople, what was the matter with the hospital that theycouldn't recruit people, the hospital was trying to screwthe union.You know, very outspoken questions. A very loadedaudience, I felt.And we answered the questions to the best of ourability,and that meeting pretty much concluded ontime,because I remember after that meeting thatWarner and I went out and grabbed a cup of coffee.And we shook our heads, and we said, "Baby, thatwasn't like theories [sic] we had, you know, thismorning and this afternoon."At the 10 p.m. meeting, Eggleston, like Savoie, interrupt-edWarner's presentation at the point where he wasreviewing the comparative wage charts to inquire about theomission of respiratory therapists. Again, both Warner andBuffinton testified concerning thismatter,but again,neither corroborated Long's assertions that the employeehad asked her question "in a very nasty way," or that "itappeared to be a pretty loaded group." What is corroborat-ed is that an admittedly "irritated" Long, in effect, accusedEggleston of being a shill for the Union and of askingquestions designed by the Union. Once matters settleddown, the employees began asking additional questionswith the result thatWarner never did complete hisprepared remarks. The subject of staffing arose, testifiedLong, again without corroboration by Warner or Buffin-191ton,when Wilson announced that she was abandoningRespondent in favor of the Union in her sympathiesbecause the former had failed to adequately staff thehospital. Long began questioning Wilson with regard to thestaffing situation. "And at that particular point, of DonCox jumped in," testified Long, who acknowledged that,basedupon earlier questions and comments, Cox's"squirrely tone of voice" was "getting to me." In responsetoCox's statements, in support of Wilson's complaint,Long testified that he had replied that the Union couldhave taken the initiative regarding the matter at the lastnegotiations, but instead had done nothing except to agreeto a broad management rights clause. Then, testified Long:And at that point he said, "Well, when we vote theunion in again, we're going to make sure that we've gota good contract and it's going to include that, as far asI'm concerned, when we vote the union in again, we'regoing to shove it down your throat."The contract down your throat.And at that point I lost my cool and I blew my top,and I said, "Buddy, I don't know who you are oranything about you, but one thing I can tell you: if theemployees vote the union in, I can negotiate just aslousy a contract as the union can negotiate a lousycontract against us, and we can shove it down yourthroat and up your ass."Or pretty close to that. I can't remember, but it wasbasically as really the witness, Barbara Wilson, testifiedto.Realizing the improvidence of such a comment to anemployee, Long testified that at the end of the meeting heapologized to the employees for his intemperate languageand specifically to Cox for the comment directed to him.While Warner and Buffinton did corroborate Long in thisregard,Cox and Wilson denied specifically that anyapology was tendered by Long at the August 21 meeting,although both acknowledged that Long had apologized atthe next series of meetings in September. However, theydid not recall Long also saying, as he, Buflinton andWarner testified, that he had said that he would bargain ingood faith if the employees voted in favor of continuedrepresentation by the Union.C.The November Wage IncreasesMost of the events surrounding the general wage increaseare not in dispute. Following the election on October 18and the filing of objections by the Union on October 23,Respondent notified its employees of a general wageincrease effective November 17. At no point did Respon-dent notify the Union that it intended to institute theseincreases nor did it offer to bargain with the Union in anymanner concerning the increases.Warner and Buffinton testified that, following theelection, employees began inquiring when they were goingto get wage increases as there had been only a 5-cent-per-hour raise granted in 1974 under the collective-bargainingyou outside and punch the s- out ofyou?" Thiswas deniedby Long, aswell as by Warner and Buffinton,and Cox'stestimony in this regard wasnot corroborated by Wilson. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDagreementand other hospitalsin the areahad recentlyinstituted increasesfor their employees. Employees,testi-fied Personnel Director Buffinton, had been threatening toquit and some had quit because of the lack of increasesand, additionally,Respondent had beenexperiencingrecruitingdifficulties,even though it had commencedoperating the personnelofficeonsome evenings andweekends beginningaround August 1.Warner testified that early in November, as a result ofemployee anddepartmentheadcomplaints,he askedBuffinton if there hadbeen recruitingproblems and thatBuffinton had replied that difficultieshad arisen when,upon learningof Respondent's pay rates, applicants wouldassert thatthey couldearnmore elsewhereand wouldcease seeking employmentwith Respondent. At that time,testifiedboth Warner and Buffinton,the lattertoldWarnerthat 187 or 188 employeeshad leftRespondent's employ-ment sincethe first of the year, of whombetween45 and 48had told herthat oneof their primaryreasonsfor departingwas that theycould earn more money elsewhere, thoughnot necessarilyby workingat anotherhospital.At approximatelythis same time,Warner testified thathe receiveda copy of theResolutionsof the PersonnelPracticesCommittee of the Hospital Council, of whichRespondent was a member,recommending that interimwage increasesbe accordedas a supplementto its 1974salary recommendationsand that thisincreasebe accordedas of November 15. This, testified Warner, led him torequestBuffintontoprepareawagesurvey of areahospitals to ascertainwhat theirrates then wereand if theyintendedto follow theresolutions.By memorandum datedNovember6,Buffinton transmitted the results accompa-nied bya. recommendationthatRespondent grant increas-es effectiveNovember 17, thestartof a pay period. Withregard tothis survey, 12 gradeswere listedby Buffintonand, for each grade, she had listed the minimum andmaximum for Respondent's rates under its agreement withthe Union, for the rate proposedin the Resolutions, andfor the rates being paidor which would be paid by fiveother hospitals in the areawhich she testified'-that she hadcontacted to-obtainthe data forthe survey.Examination ofthe surveydisclosesthatRespondent's rates are lower thanthose in all other categorieslisted for each of 8-of the gradeclassifications.Moreover,in grades5 and 10, Respondent'srates are lower than those in all other categories,save themaximum rate at FountainValley Hospital and, similarly,only the minimum rate at FountainValley islower thanthat paid byRespondent in grade classification11. Finally,in grade 6,Respondent's minimum rate exceedsonly thatof West Anaheimand FountainValleyand its maximumrate exceedsonly that of West Anaheim.In all otherrespects,Respondent's rates are lower thanthose of allother hospitals;in some of the classifications,substantiallyso.Based upon this,Warner testifiedthat he arranged ameeting withLong,reviewed the situation, and, taking intoaccount the manner in which an increasemight beconstruedby the Unionand the Board, decided toinstituteincreaseswhich,while not equaling the Resolution rates,would at least render Respondent more competitive.V ANALYSISA.Whether, in or About June Through October,Respondent,Through Administrator Joel B.Warnerand ConsultantFred Long, Threatened EmployeesWith the Futility of Selecting theUnionas TheirRepresentativefor the Purposes of CollectiveBargainingand Promised Employees IncreasedEconomic and Other Benefits in Order To InduceThem To Abandon Their Support of, and Activitieson Behalf of The UnionInsofar as the promises of economicand other benefitsallegationsareconcerned,Counsel for the GeneralCounselappears to argue that the statementsconcerningthe comparison of Respondent'swage rateswith those ofnonrepresentedemployeesat other hospitals,and thatstatements concerning the increasesreceived by nonbar-gaining unitemployees employed by Respondent, ofthemselves,constituted implied promises to increase thebargaining unit employees'benefits should theyelect notto be representedby the Union.Ido not feel that such aconclusion is warrantedmerely from the fact that thesestatements were made.It is Board policy to maximize "thelikelihoodthat all the voterswillbe exposed to thearguments for, as well as against,union representation."Excelsior Underwear Inc.,156 NLRB 1236, 1241 (1966). Toargue,as is apparently beingidone,that themerecomparison of rates of nonunionemployers with those of aunionizedemployer carrieswith it the implication that apromise is being made to increase rates if representation isrejected is to argue that no comparisoncould ever be madebetween the ratesof the two classifications(representedand unrepresented) of employees.Itwould havethe effectof reducingthe flow ofinformation to voters in an area ofvital significance.Therefore,I do not findthatRespondentviolated the Act by drawingcomparisonsbetween the wagerates being receivedby ,the employees represented by theUnion and thosebeing receivedby other employees whowere unrepresented.This 'does not mean, however, that Warner's statementswere lawful in all respects. Initially,it should be noted, as Ihave observed above, that the employee-witnesses calledon behalf oftheGeneral Counsel appeared none toocertain intheir abilityto recall and recount Warner'sstatements during the August 21 meetings.Thus, whileThomastestifiedthatWarner had invited employees withproblems to come to himself, Stark, or Buffinton, Thomas'recitationofWarner'saddress at the 1 p.m.meetingomitted anumber ofmatterswhich she subsequentlyacknowledged, had beensaid.Moreoveree who attended thismeeting was called to corroborate herin this regard and the other three employees called byCounsel fortheGeneralCounsel did not testify that asimilar comment was made during0eir meetings.Accord-ingly,while I do not believe thatThomaswas attempting tobe dishonest, neither do I believe thather uncorroboratedrecollectionisa sufficientlysound basis for making afinding thatsuch a statement was, in fact,made.Beyondthis,even had the statement been made,Iwould not findthat it constituted a violation of Section8(a)(1) of the Act.SeeUarco, Incorporated,216 NLRB No. 2 (1974). WESTMINSTER COMMUNITY, HOSPITAL, INC.Similarly, I do not feel that Savoie's testimony that Longsaid that employees could earn as much or more than theemployees at nonunion hospitals earned without the Unioncan be credited. Savoie displayed even less recollectionthan did Thomas concerning many of the statements madeby Warner. No other employee who attended the 8 p.m.meeting was called to corroborate her regarding thismatter.No employee who attended any other meetingtestified to such a statement by Long. In these circum-stances,Ifind that Long, who had been very careful toinstruct his client not to make any overt promises, and whoappeared to have been sensitive to avoiding makingpromises,did not make this statement.Moreover, I do not credit Cox's account that Longthreatened to "punch the s-" out of him in response to aquestion concerning the time at which wage increases atHuntington had been instituted. In the first place, Wilsondid not corroborate Cox's testimony concerning thisalleged event nor was any other employee called tocorroborate Cox concerning the matter. Secondly, Coxappeared to be somewhat less than, favorably disposedtoward Long, undoubtedly occasioned, at least in part, bytheir exchange over the staffing problem. Thus, it would belikely that he would make an effort to portray Long in themost unfavorable light. Of course, if Cox had recited theevents of the 10 p.m. meeting as they appear to haveactually occurred, he would have had to acknowledgemaking a comment that had the effect of baiting Long.This, apparently, he was unwilling to do. Accordingly, I donot credit Cox with respect to his testimony concerning the"punch the s- out of you" incident.It is admitted, however, that, during the course of thismeeting,Warner made a series of statements attempting toportray the impediment which unionization had created toRespondent's desire to improve the terms and conditionsof employment of the employees. Thus, as set forth above,Respondent attributed its inability to grant leaves of longduration, "even though we feel we'd like to grant it," foremployees who merited such leaves to the existence of an"iron clad union contract," which had left Respondent inthe position, should it grant such an extended leave, ofcreatinga "precedent" which would force it to providesuch leavesto all employees without regard to the merit oftheir situation. Similarly, in discussing the newly negotiat-ed Studebaker contract,Warner asserted that it, hadprecluded Studebaker employees from receiving meritincreasesjust as the then-existing agreement to whichRespondent was a party had precluded Respondent'semployees from receiving such increases. While it is settledthat "exaggeration, inaccuracies, half-truths, and name-calling,though not condoned, will not be grounds forsetting asideelections"Hollywood Ceramics Company, Inc.,140 NLRB 221, 224, footnote 6 (1962), it is equally settledthat an employer may not announce the withholding ofbenefits by leading employees to believe that those benefitswould have been conferred but for the presence of'a union.SeeMontanaLumber Sales, Inc., (Delaney & 'Sons Division),185 NLRB 46, 47 (1970). Here, as ispointed out by counselfor the Charging Party in his brief, there was no provisioninRespondent's contract which would have precluded itfrom offering to negotiate with the Union concerning the193benefits which Warner asserted that Respondent wished toimprove.Moreover, as is pointed out by counsel for theGeneral Counsel in her brief, no evidence was produced toestablish that Respondent had offered to bargain with theUnion concerning such matters. Thus, what Warner wasattempting to do was to falsely place the onus of notconferring such benefits on the Union, even though thedecision not to confer these benefits was, so far as therecord discloses,made exclusively by Respondent andmade solely because of the existence of a representative.The violation here is not that Respondent chose to restupon the terms of its contract with the Union. Had Warnermerely said this to the employees or had he merely saidthat the Union had been able to obtain only the benefitsset forth in the contract as a result of its negotiations in1973, this would be an entirely different matter. But, byplacing responsibility for the absence of greater benefits,which Respondent assertedly desired to confer, exclusivelyon the Union, which had had no role in the matter, Warnerwas attempting to disparage the Union "in the eyes of theemployees so as to discourage membership in the Union."Dynatronics, an Operation of the Electronics Division of theGeneral Dynamics Corporation,186 NLRB 978, 979 (1970);H. L, Meyer Company, Inc.,177 NLRB 565, 566 (1969),footnote 2, enfd. as modified on other grounds 426 F.2d1090 (C.A. 8, 1970). Moreover, "[T]he message conveyedto the employees was clear-to obtain their . . . increasesthey first would have to abandon the Union."GeneralMotors Acceptance Corporation,196NLRB 137 (1972),enfd. 476 F.2d 850 (C.A. 1, 1973).Other factors support the conclusion that Warner hadgone beyond mere argument and was attempting todiscourage membership in the Union by falsely represent-ing that the Union had prevented Respondent fromimproving the employees' terms and conditions of employ-ment. Thus, he commenced his speech by portraying theUnion as, in effect, a barrier to Respondent's ability tospeak directly with the employees concerning matters"even remotely- related to working conditions." Theabsoluteness of this barrier was emphasized by Warner'sadded assertion that, if Respondent were to attempt tobreach the barrier, the Union would react by filing chargeswhich "could be sustained" by the Board. Thus, Warnerportrayed its position as one where it was separated fromits employees by a barrier enforced by Federal law - thisdespite the provisions of Section 9(a) of the Act whichspecifically preserve employees' rights to discuss terms andconditions of employment directly with their employers,albeit under certain circumstances and within prescribedguidelines.Having posited the idea that the Union had isolated theemployees from Respondent, Warner then went on to statethat, as a result of that, the employees "hear only what theunion tells you." But, continued Warner, Respondent'sexperience with the Union had been that the Union did nottell the truth. These remarks prefaced Warner's specificillustrations of 'how the Union had "handicapped" and"hurt" the employees by preventing Respondent, throughthedeviceof an "iron clad union contract," fromimplementing increases and special benefits, such asextended leaves, for employees who merited such benefits. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, having cast doubt on the Union's credibility,Respondent increased the Union's difficulty in respondingeffectively toWarner's assertions concerning the benefitswhich Respondent would like to provide for its employees,but was unable to implement because of their representa-tive.This is further emphasized by Warner's addedcomments concerning the effect of the "iron clad" contract- Respondent was forced to wait until the next negotia-tions when it would then be forced to negotiate by makinga choice between items which it viewed as beneficial to theemployees and "other things we may be interested in,"implying that Respondent would be forced to sacrifice thelatter for the former in order to placate the self-seekingUnion and to persuade it to acquiesce, in contract termsthat would benefit the employees.The alternative was presented when Long addressed theemployees. Each of the, witnesses called by the GeneralCounsel testified that Long had said specifically that therewould be a limitation on the amount of wage increaseswhich would be agreed to by Respondent in negotiationsshould the Union be reelected as the employees' represent-ative.True, there was variance in their testimoniesconcerning Long's phraseology; with Thomas testifyingthat Long said that the employees would receive only a 5.5-percent increase because that was all that Studebakeremployees had received when he had negotiated thatcontract; with Savoie testifying that Long had said that theUnion had received only a 5.5-percent increase atStudebaker and would only receive the same increase atRespondent; with Wilson testifying that Long had saidthat the employees would not receive any more moneythan employees at other hospitals; and with Cox testifyingthat Long had said that he would not allow the Union toget any more than a 5.5-percent increase.8 However, theseemployees attended three different meetings and, so far asthe record discloses, Long, unlike Warner, did, not speakfrom a prepared text. Thus, to some extent the variancemay be attributable to variances by Long as he made theremarks at the three meetings. While Long's denial of thesestatementswas corroborated, by Warner and Buffinton, noemployeeswere produced to corroborate his denialsregarding these comments at the 8 and 10 p.m. meetings, aswas done with Lyons and Sullivan in connection with the 1p.m. meeting.Moreover, while the four witnesses called onbehalf of the General Counsel, appeared vague in theirrecollection concerning whatarner said at these meet-ings,each of them appeared quite clear in their recollectionconcerning these remarks by Long - possibly because thedirect bearing which they had upon future earnings made amore indelible impression on their memories.Beyond this, such a remark would be consistent with thehostility and contempt toward the Union and its support-ers which Long displayed when he appeared as a witness.He seemingly went out of his way to deprecate employeeswho supported the Union and to cast them in the mostunfavorable light, as illustrated by his uncorroboratedtestimony concerning the manner in which Savoie andEggleston inquired about the omission of respiratory6Despitehis hostility toward Long, noted above, Cox's testimony on thispointwas corroborated by Wilson with respect to the 10 p in meeting and'itis consistent withthat of Thomas and Savoie insofar as Long's commentstherapists from the comparative wage chartsand by hisuncorroborated testimony regarding the attitudes of theemployee-audiences at the 8 and 10 p.m. meetings.Accordingly,having just limited wage increases to 5.5percent in negotiations with the Union at StudebakerHospital,it is not unlikelythat Long,in aneffort to prevailin the election among Respondent'semployees,would'state that a similar limitation on increases would beimposed in negotiations should the Union prevail in theelection.Consequently, I fmd that Longdid tell employeesat the 1, 8,- and 10 p.m. meetings that there would be alimitation on the amount of wage increases should theUnion be reelected as the employees' representative.Finally,while it is clear that Long did threaten tonegotiate a lousy contract during the course of the 10 p.m.meeting, it is undemed that this comment was made inresponse to a taunting'comment directedat Long by Cox.It is, thus,not surprising that Long would retort as he did.However,either at the same meeting or at a subsequentmeeting,Long did apologize for his statements andRespondent'stestimony to the effect that Long alsopromised to bargain in good faith should the Union bereelectedwas not effectively denied.In these circum-stances,particularlyin view of the fact that Long'scomment was not something which he planned to make inadvance and was made in response to provocation, I fmdthat Respondent did not violate Section 8(a)(1) of the Actin this respect.Therefore,I find that Respondent,through Warner, didthreaten employees with thefutility ofselecting the Unionas their representative and did promise increased benefitsto employees to induce them to forego their support of theUnion by virtueof his comments disparaging the Union asthe barrier to increased benefits during the period of itsrepresentation of the employees,implying that Respondentwould have granted additional benefits to the employeesbut for'their representative, and implying that'futurebenefitswould be forthcomingif theyvoted againstcontinued representation by the Union.Furthermore, Ifmd thatLong did threatento limit anywage increasesnegotiated should the employeesvoteto' continue theUnion's representative status and thathe did this with theobject ofinducing the employees to abandon their supportof and activities on behalf of the Union.Finally,I find thatthere were no additional violations of Section 8(a)(1) of theAct arisingfrom the August 21 speeches.B.Whether,in orAbout November, RespondentGranted All Employees a Wage Increase in OrderTo Induce Them To Abandon Their Support of andActivities on Behalf of, the UnionThe general wage increase was granted on November 17,almost a month after the Union had failed to prevail in anelection conducted pursuant to a decertification petitionand a petition filed by Respondent. That unfair laborpractices were committed on August 21 does not alter thefact that these petitions were filed, so far as the recorddiscloses, in a context free of 'unfair labor practices and,concerningthe same subject at prior meetings. Accordingly, I feel that Coxcan be credited with respect to this portion of his testimony WESTMINSTER COMMUNITY HOSPITAL, INCconsequently, "relieve the employee of his duty to bargainwith the incumbent union until the question concerningrepresentation is resolved."Cantor Bros., Inc., et al.,203NLRB 774, footnote 4 (1973), enfd. 86 LRRM 2572 (C.A.9, 1974). Thus, no adverse inference may be drawn fromthe fact that Respondent did not avail itself of the Union'soffer to meet and to discuss the granting of the increase.Counsel for the General Counsel asserts that the increasewas grantedwhile objections were pending with theobjectiveof "further dissipating and destroying theUnion's majonty support among the employees." That, ofcourse, assumes thatthe Union did enjoy the support of amajority of Respondent's employees - a fact not easilyassumedin lighf of the background in this matter. Beyondthat, there is no direct evidence that establishes thatRespondent'smotives were unlawful when it made thedecision to confer the increases. While the Board has heldthat granting benefits while objections are pending may bea violationof Section 8(a)(1) of theAct,Ambox, Incorporat-ed,146 NLRB 1520, 1521 (1964), enforcement denied onthis point 357 F.2d 138 (C.A. 5, 1966), that is not a per serule and benefits can be granted during the pendency ofobjections where it can be shown that the purpose wasbusiness-related and was not either to reward the employ-ees for voting against representation or to influence themto continue to withhold their support from a union. SeeLogan Company,171 NLRB 524 (1968).In the instant case,there is no evidence refuting thetestimony of Respondent'switnesses that Respondent hadbeen experiencing difficulties in recruiting and in retainingemployees during the fall. Nor was there any disputeconcerning the results of Buffinton's survey showing that,in general,Respondent'swage rates were the lowest of allhospitals in the area. There was no inconsistency in thetestimonies of Warner and Buffinton concerning the eventspreceding the increases and I credit that testimony.Moreover, it would be strange for an employer to refrainfrom committing any unfair labor practices of this natureprior to the election and to then wait until almost a monthafter the election to confer the increases. Surely, if such anemployer were concerned with influencing the employees'desires regarding representation, such action would havepreceded the election, for if the employees voted in favor ofrepresentation there would be nothing that could then bedone to affect their decision. Similarly, if Respondent wereconcerned with the results of a rerun election, surely itwould then have waited until it could first be certain thatsuch an electionwould be directed and then that theincrease would be timed to have an actual impact on thevoters in such an election.Therefore, I find that the preponderance of the evidencedoes not support the General Counsel's allegation thatRespondent granted all employees a wage increase in orderto induce them to abandon their support of, and activitieson behalf of, the Union.195C.Whether the Unfair Labor Practices Committedby Respondent Have Been so Serious and SubstantialinCharacter and Effect as To Warrant Entry of aRemedial Order Directing and Requiring RespondentTo Continue Recognizing and BargainingWith theUnion as the Representative of the EmployeesAs detailed above, I have found that Respondent didmake variousstatementson August, 21 that violatedSection 8(a)(1) of the Act. Recently,the Boarddid holdthat even if a good-faith doubt of the Union's majonty hasbeen established, a bargaining order may be issued toremedy subsequent unfair labor practices which destroythe likelihood of conducting a free and fair election.Automated Business Systems, A Divisionof LittonBusinessSystems Inc.,205 NLRB 532 (1973), remanded 497 F.2d262 (C.A. 6, 1974). However, in making a determination asto whether a bargaining order should issue, an examinationmust be made of the magnitude of the employer's unfairlabor practices and of the impact which these unfair laborpractices have had upon the ability to conduct a fairelection,Steel-Fab, Inc.,212 NLRB 363 .(1974), bearing inmind that, under the Act, an election is the superiormethod for"ascertainingwhether a union has majoritysupport."LindenLumber Division, Summer & Co. v.N.L.R.B.,419 U.S. 301 (1974).Quite clearly the unfair labor practices in the instant casedo not fall into the category of " `exceptional' casesmarked by `outrageous' and `pervasive' unfair laborpractices," such that a bargaining order could issue"without need of inquiry into majority status on the basisof cards or otherwise,"N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 613-614 (1969). Thus, the question is whetherthismatter is one of the "less extraordinary cases markedby less pervasive practices which nonetheless still have thetendency to undermine majority strength and impede theelection processes."Gissel, supra.Respondent's unfair labor practices were confined to asingle day in August. This occurred almost 2 months priorto the election and, although Respondent conductedsubsequent employee meetings,there is neither the conten-tion nor evidence that it repeated its unlawful statements.Moreover, Long's testimony that during the Septembermeetings he promised that he would bargain in good faithif the Union prevailed is uncontroverted. In these circum-stances, Respondent's conduct appears to have been only a"one time"proposition, see:WCAR, Inc.,203 NLRB 1235(1973), which does not warrant depriving the employees oftheir right to make their decision concerning representationthrough the election procedures.Therefore, I find that the unfair labor practices commit-ted by Respondent have not been so serious and substan-tial in character and effect as to warrant entry of aremedial order directing and requiring Respondent tocontinue recognizing and bargaining with the Union as therepresentativeof the employees.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with Respondent's operations described in 196DECISIONSOF NATIONAL LABORRELATIONS BOARDsectionIabove, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral Statesand tend to lead, and have led, to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By disparaging the Union as the barrier to increasedbenefitsduring the period of its representation of theemployees,by implying falsely that Respondent wouldhave granted additional benefits to employees but for theirrepresentative,and, by implying that future benefits wouldbe forthcoming if the employees voted against the Union,Respondent did threaten employees with the futility ofselectingthe Union as their representative and did promiseincreased benefits to employees to induce them to foregotheir support of the Union, thereby violating Section8(a)(1) of the Act.4.By threatening to limit any wage increases negotiat-ed should the employees vote in favor of continuedrepresentation by the Union, Respondent attempted toinduce employees to abandon their support of andactivitieson behalf of the Union, thereby violating Section8(a)(l) of the Act.5.Respondent did not violate the Act in any othermanner.6.The objections filed by the Union are sustained onlyto the extentthat they are thesameas the unfair laborpracticesfound above and, therefore, they warrant settingaside the election inCases 21-RM-1653 and 21-RD-1196.7.The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.8.The aforesaid unfair labor practices committed byRespondentare not of sucha seriousand pervasive natureas to warrant entry of a remedial order directing andrequiring Respondent to recognize and bargain with theUnion as the representative of the employees.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certainaffirmative action to effectuate the policies of the Act.[Recommend Order omitted from publication.]